Citation Nr: 1548105	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  13-27 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to November 1977 and September 1979 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction was subsequently transferred to Oakland, California.

The Board rephrased the Veteran's claim from a claim for entitlement to service connection for PTSD to a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in order to better encapsulate the Veteran's claimed condition.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The following development is necessary in order for the Veteran to receive a full and complete analysis of his claims.

The Veteran's claim for PTSD rests on a stressor of observing a helicopter explosion while stationed at Fort Sill.  In a July 2012 Statement in Support of a Claim for Service Connection for PTSD, the Veteran indicated that the stressor occurred sometime between 1978 and 1979.  However, in an earlier March 2012 statement, the Veteran indicated that the stressor occurred sometime between 1978 and 1980, and that he could not recall exactly when.  The RO requested stressor verifications from the Joint Services Records Research Center (JSRRC) twice, and both produced a formal finding of a lack of information required to corroborate the stressor.  Both formal finding memoranda, however, note that the Veteran reported his stressor occurred at Fort Sill in 1978 or 1979, and state that the Veteran was not stationed at Fort Sill until 1980.  These JSRRC memoranda do not account for the Veteran's earlier lay statement that the stressor may have occurred in 1980, and therefore are inadequate to verify the Veteran's stressor.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Prepare a summary of the Veteran's non-combat stressor and forward it to the U.S. Army and Joint Services Records Research Center (JSRRC) with a request for any information, to include unit records, which would verify the alleged stressor.  If no records are available, a negative reply is required.  The summary of the stressor must include the Veteran's claim that the helicopter crash may have happened in 1980.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




